Case: 1:18-cv-07865 Document #: 122 Filed: 06/17/19 Page 1 of 1 PageID #:1850

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Lina Dou, et al.
                                        Plaintiff,
v.                                                       Case No.: 1:18−cv−07865
                                                         Honorable Charles P. Kocoras
Carillon Tower/Chicago LP, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 17, 2019:


       MINUTE entry before the Honorable Charles P. Kocoras: Motion to withdraw as
counsel [115] is granted. Motion hearing set for 6/18/2019 is stricken, no appearance is
required. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
